Citation Nr: 0534261	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  01-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for compression fracture of T11 and T12.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
compression fracture of T11 and T12 and assigned a 20 percent 
evaluation and denied entitlement to a total rating for 
compensation based upon individual unemployability due to 
service-connected disability.

In September 2003, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

In March 2004, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he claimed he had 
developed osteoarthritis, chronic pain syndrome, depression, 
and post-traumatic stress disorder while in service.  As 
these claims have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Compression fracture of T11 and T12 is manifested by no 
more than moderate functional impairment.  

2.  The veteran's service-connected disability of compression 
fracture of T11 and T12, rated at 20 percent, is not 
sufficiently disabling to render him unable to obtain and 
retain all kinds of substantially gainful employment.  The 
evaluation does not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

2.  The preponderance of the evidence is against finding that 
compression fracture of T11 and T12 is unusual, requires 
frequent periods of hospitalization or causes unusual 
interference with work other than that contemplated within 
the schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for compression fracture of T11 and T12 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5291 
(2002), Diagnostic Code 5235 (2005).

2.  The criteria for a total rating for compensation based 
upon individual unemployability have not been met, and the 
evidence does not warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by March 2004 and August 2004 letters.  In both 
letters, the veteran was informed that the evidence necessary 
to substantiate a claim for increase for his thoracic spine 
would be evidence showing that his disability was worse than 
the 20 percent evaluation contemplated.  He was also informed 
that the evidence necessary to substantiate a claim for 
entitlement to a total rating for compensation based upon 
individual unemployability would be evidence that he could 
not work due to his service-connected disability provided 
that he had one disability ratable at 60 percent.  In June 
2002 and July 2005 supplemental statements of the case, VA 
informed the veteran of the evidence necessary to 
substantiate a claim for individual unemployability on an 
extraschedular basis.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was denied and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini II that where, as here, section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice; rather, the veteran 
had the right to a content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the April 2004 and August 2004 letters provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at those 
times to submit additional evidence.  Following that letter, 
a July 2005 supplemental statements of the case was issued, 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
example, the veteran has continuously submitted additional 
evidence during the appeal period.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed with 
the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA treatment 
records.  The veteran submitted a copy of the decision 
wherein the California Unemployment Insurance Appeals Board 
granted him unemployment benefits.  The veteran has submitted 
private medical records himself.  Finally, VA provided the 
veteran with examinations in connection with his claims.

The Board notes that the veteran's representative argued that 
the September 2004 examination did not comply with the 
Board's September 2003 remand.  Specifically, the Board had 
asked that the veteran's claims file be available for review 
by the examining physician and indicate such in the 
examination report.  In the September 2004 examination 
report, the examiner did not state that he had reviewed the 
claims file.  However, the RO had the veteran undergo an 
examination in October 2004, wherein the examiner indicated 
he had reviewed the claims file (and reported in detail 
clinical finding shown throughout the record).  Thus, any 
error by the September 2004 examination had been cured by the 
October 2004 one.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision
A.  Compression fracture of T11 and T12

The veteran claims that the service-connected compression 
fracture of T11 and T12 is worse than the current 20 percent 
evaluation contemplates.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.  

Prior to September 2003, Diagnostic Code 5285, which 
addressed residuals of a vertebra fracture injury, where the 
disability was without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
evaluation was assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2002).  When residuals of a vertebra fracture had cord 
involvement and the veteran was bedridden or where the 
veteran required long leg braces, a 100 percent evaluation 
was assigned.  Id.  In other cases, the residuals would be 
rated according to definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  Id. at Note.

Prior to September 2003, Diagnostic Code 5291, which 
addressed limitation of motion of the thoracic spine, 
provided for a noncompensable evaluation when limitation of 
motion was slight and a 10 percent evaluation when limitation 
of motion was moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002).

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire spine - 
100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine - 
40 percent disabling.  

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an initial evaluation in excess of 20 percent for 
compression fracture of T11 and T12.  The veteran's 
limitation of motion of the thoracic spine has been shown to 
be no more than moderate in degree.  For example, in April 
2000, the examiner stated the veteran had 90 degrees of 
flexion and 30 degrees of extension, which was painful.  He 
noted the veteran flexed and extended slowly.  He had similar 
ranges of motion with pain in September 2004.  In October 
2004, flexion was to 40 degrees and extension was to 
10 degrees, both with pain.  Bilateral lateral flexion and 
rotation were to 20 degrees without pain.  

Considering the veteran's disability under the former 
criteria, a higher evaluation cannot be granted.  When the RO 
granted service connection for compression fracture of T11 
and T12, it assigned him a 10 percent evaluation under 
Diagnostic Code 5291 and a 10 percent evaluation under 
Diagnostic Code 5285 for demonstrable deformity of the 
vertebral body, which combined to a 20 percent evaluation.  
The veteran cannot obtain a higher evaluation under 
Diagnostic Code 5291, as the 20 percent evaluation he 
currently has is higher than the maximum evaluation under 
that Diagnostic Code.  A higher evaluation under Diagnostic 
Code 5285 is also not warranted, as the veteran has not been 
shown to be bedridden nor has there been any report of cord 
involvement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285.  
He also has not been shown to need a neck brace or long leg 
braces.  Id.  

Considering the veteran's service-connected disability under 
the amended criteria, an evaluation in excess of 20 percent 
would not be warranted as well.  His flexion has been, on 
average, close to 90 degrees, which is considered full 
flexion.  In the October 2004 examination report, the 
examiner stated flexion was to 40 degrees.  He also stated 
the veteran had "at least 30 degrees" of combined flexion.  
Again, at other examinations, his flexion was to 90 degrees 
with pain.  Such ranges of motion would establish a thoracic 
spine disability that warranted no more than a 20 percent 
evaluation under the amended criteria.  It must be noted that 
Diagnostic Code 5285 was eliminated with the changes made in 
2003, and thus there is not a Diagnostic Code under the 
amendments to provide for an additional 10 percent evaluation 
based upon a demonstrable deformity of a vertebral body.  
Thus, even if the veteran met the criteria for a 20 percent 
evaluation under the amended criteria, he could not obtain a 
separate 10 percent evaluation for a demonstrable deformity 
of a vertebral body.

The Board has not considered the veteran's service-connected 
disability under the criteria that addresses intervertebral 
disc syndrome, as no competent professional has diagnosed 
intervertebral disc syndrome of the thoracic spine.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  As noted 
above, the veteran's limitation of motion is no more than 
moderate.  In April 2000, the examiner stated the veteran had 
functional impairment, which was based upon weakness and 
fatigability.  He also stated the veteran had pain with 
flexion and extension.  In VA treatment records, dated in 
2000 and 2001, examiners routinely made findings that the 
veteran's symptoms were out of proportion with the objective 
findings.  In the October 2004 VA examination report, the 
examiner stated that based upon the veteran's symptoms, it 
would appear that he had "significant functional 
impairment."  However, he noted that the veteran's symptoms 
did not correlate with the underlying pathology associated 
with the thoracic spine.  He added he found it difficult to 
attribute the current symptoms and associated disability with 
the functional impairment to the service-connected 
compression fracture of T11 and T12, which would indicate 
that the veteran's functional impairment associated with the 
service-connected disability was not "significant."  The 
Board finds that the 20 percent evaluation contemplates the 
objective evidence of pain that examiners have reported.  The 
Board finds that the functional impairment described in the 
medical records during the appeal period is indicative of no 
more than moderate functional impairment due to pain or any 
other factor, and thus no more than a 20 percent evaluation 
is warranted.  

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for diabetes mellitus, type II, and that in such 
cases, the Board must consider whether staged ratings should 
be assigned based upon the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, there is no 
evidence that there have been changes in the veteran's 
medical status regarding the diabetes mellitus, type II.  
Therefore, his overall disability has not changed and a 
uniform rating is warranted.

The veteran is competent to report his symptoms and the Board 
accepts his report of symptoms as being moderately disabling; 
however, to the extent that the veteran has stated that he is 
severely disabled from the service-connected compression 
fracture of T11 and T12, the objective medical findings do 
not support his assertions.  Again, the evidence shows, for 
the most part, that the veteran has slight limitation of 
motion and no more than moderate functional impairment.  The 
Board accords more probative value to the objective clinical 
findings made by medical professionals than to the veteran's 
statements as to his symptomatology in connection with a 
claim for increased benefits.  The examiners have made 
specific findings that the veteran's symptoms are out of 
proportion to the underlying disability.  Consequently, for 
the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected compression fracture of T11 and T12 
warrants any more than a 20 percent evaluation.  The benefit-
of-the-doubt rule is not for application.  Gilbert, 1 Vet. 
App. at 55.

Finally, review of the record reveals that the RO has not 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2005).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The veteran has not indicated any interference 
with his employment.  The Board concludes that referral of 
this case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation is not warranted.

B.  Individual unemployability

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
compression fracture of T11 and T12, which is his only 
service-connected disability.  

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The Court has stated:

In determining whether appellant is entitled 
to a total disability rating based upon 
individual unemployability, neither 
appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).  The Board's task was to 
determine whether there are circumstances in 
this case apart from the non-service-
connected conditions and advancing age which 
would justify a total disability rating 
based on unemployability.  In other words, 
the BVA must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than other 
veterans with an 80 [percent] combined 
disability rating.  See 38 C.F.R. § 4.16(a) 
(1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central 
inquiry is, "[W]hether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

As stated above, service connection is in effect for 
compression fracture of T11 and T12, which is 20 percent 
disabling.  Thus, the veteran does not meet the requirements 
set forth in 38 C.F.R. § 4.16(a), and he has no legal merit 
to the claim based upon the schedular requirements.  However, 
it is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  Id.  

The Board does not find that referral for extra-schedular 
consideration is in order.  The RO has addressed whether a 
referral was warranted for consideration of an extraschedular 
evaluation for the service-connected compression fracture of 
T11 and T12, but not whether a referral was warranted for 
individual unemployability.  

Following the veteran's submission of his claim for a total 
rating for compensation based upon individual 
unemployability, the RO had him examined to determine if his 
service-connected disabilities caused him to be unemployable.  
At that time, the veteran submitted a 1998 decision by the 
California Unemployment Insurance Program, wherein it granted 
him unemployment benefits.  The Administrative Law Judge 
determined that the veteran's back injury in service 
prevented the veteran from being "able to perform his 
regular or customary work."  

An April 2000 VA examination report shows the examiner 
determined that, "Because of his existing medical problems, 
I consider this veteran NOT EMPLOYABLE at this time."  
(Capitals in original.)  An October 2004 VA examination 
report shows the examiner made the following determination, 
in part:

Thus, based upon this examination and review 
of records, it would be my opinion that 
there is no indication for unemployability 
on the basis of his described back symptoms.  
Apparently, he has significant problems 
related to his knees which may render him 
unemployable.  Further, it appears that the 
veteran's current disability ratings are 
based more on the basis of his symptoms 
(claims of pain) and are difficult to be 
attributed to any clinical orthopedic 
pathology.

The Board finds that the evidence against the finding that 
the veteran is unable to obtain or maintain substantial 
gainful employment outweighs the evidence that supports that 
finding.  In the 1998 decision by the California Unemployment 
Insurance Program, the Administrative Law Judge noted the 
standard of determining whether a person is disabled from 
working, which differs from VA's standard.  Findings by that 
body are not binding on VA.  Additionally, that body 
determined that the veteran's disability was with the entire 
lower spine.  The veteran's service-connected disability 
involves the thoracic spine only.

The most probative evidence regarding whether the veteran is 
unable to work due to his service-connected compression 
fracture of T11 and T12 is the October 2004 examination 
report.  That examiner thoroughly reviewed the evidence of 
record, as he reported clinical findings in detail.  He was 
aware of the exact disability for which the veteran is 
service connected and determined that there was "no 
indication for unemployability" based upon such disability.  
In the April 2000 examination report, that examiner did not 
define what "existing medical problems" caused the veteran 
to be unemployable.  The October 2004 examiner also provided 
a rationale for his opinion, which further heightens its 
probative value.  

Accordingly, for the reasons stated above, the Board finds 
that referral for extra-schedular consideration under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for compression fracture of T11 and T12 is denied.

Entitlement to a total rating for compensation based upon 
individual unemployability is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


